UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November, 2015 Commission File Number: 001-34532 CHINA GERUI ADVANCED MATERIALS GROUP LIMITED (Exact name of registrant as specified in its charter) 1 Shuanghu Development Zone Xinzheng City Zhengzhou, Henan Province China, 451191 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-FxForm40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Not Applicable Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Not Applicable Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA GERUI ADVANCED MATERIALS GROUP LIMITED Date: November 23, 2015 By: /s/Edward Meng Edward Meng Chief Financial Officer 2 EXHIBIT INDEX Exhibit Description Press Release dated November 20, 2015 3
